COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

COMPASS BANK,                                     §                 No. 08-12-00318-CV
                            Appellant,
                                                  §                    Appeal from the
v.
                                                  §               County Court at Law No 3
VICTOR NACIM AND RACHEL
NACIM,                                            §               of El Paso County, Texas
                  Appellees.
                                                  §                    (TC#2009-2946)

                                                  §

                                           ORDER
       Pending before the Court is an agreed motion to abate the appeal in order for the trial

court to enter written findings of fact and conclusions of law. We GRANT the motion and

ABATE the appeal in order for the trial court to prepare written findings of fact and conclusions

of law in accordance with the Texas Rules of Civil Procedure.

       The trial court is directed to file written findings of fact and conclusions of law with the

El Paso District Clerk on or before April 30, 2013. The El Paso District Clerk is directed to

prepare and file a supplemental clerk’s record containing the findings of fact and conclusions of

law with the Clerk of this Court on or before May 10, 2013. The appeal will be reinstated by

order of the Court after the supplemental clerk’s record is filed. Appellant’s brief will be due

thirty days after the date of the reinstatement order.




                                                  1
       IT IS SO ORDERED THIS 1ST DAY OF APRIL, 2013.




                                                  PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.
(Rivera, J., not participating)




                                              2